                    Case 4:19-mj-70677-MAG Document 33 Filed 06/11/19 Page 1 of 1
                                                                                                                            Reset Form

CAND Pay.gov Application for Refund (rev. 5/17)


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                       PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
  In fields 3-7, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 1. Your Name:* Ethan A. Balogh                                      8. Your Phone Number: (415) 391-0440
 2. Your Email Address: * eab@colemanbalogh.com                      9. Full Case Number (if applicable): 19-mj-70644-MAG
 3. Pay.gov Tracking ID Number:* 26HRBA4J                                                         Attorney Admission
                                                                                                  Civil Case Filing
 4. Agency Tracking ID Number:* 0971- 13397576                                                
                                                                                              ✔    FTR Audio Recording
                                                                     10. Fee Type:*
 5. Transaction Date:* 05/31/2019                                                                 Notice of Appeal
                                                                                                  Pro Hac Vice
 6. Transaction Time:* 4:46 pm                                                                    Writ of Habeas Corpus
 7. Transaction Amount (Amount to be refunded):* $ 31.00
 11. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.
  For a duplicate charge, provide the correct Pay.gov and Agency Tracking numbers in this field.
  If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
On May 31, 2019 the request for the audio tapes was made, and the $31 fee was charged to the card on file. The court never received
the receipt number or confirmation of this transaction or the request. We had to refile another request at a later date. We would like to
be reimbursed for the the first defective filing fee.


     Efile this form using OTHER FILINGS → OTHER DOCUMENTS → APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                             FOR U.S. DISTRICT COURT USE ONLY

                        Approved
 Refund request:        Denied
                        Denied ─ Resubmit amended application (see reason for denial)
 Approval/denial date:                                                    Request approved/denied by:
 Pay.gov refund tracking ID refunded:                                     Agency refund tracking ID number: 0971-
 Date refund processed:                                                   Refund processed by:
 Reason for denial (if applicable):


 Referred for OSC date (if applicable):
